         Case 1:18-cv-00422-RMC Document 55 Filed 09/10/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                     Civil Action No. 1:18-cv-00422
 DARRELL WILCOX and MICHAEL
 MCGUIRE, individually and as representatives
 of a class of participants and beneficiaries in and
 on behalf of the GEORGETOWN                         Hon. Rosemary M. Collyer
 UNIVERSITY DEFINED CONTRIBUTION
 RETIREMENT PLAN, the GEORGETOWN
 UNIVERSITY VOLUNTARY
                                                     STIPULATION FOR REINSTATEMENT
 CONTRIBUTION RETIREMENT PLAN,

             Plaintiffs,

 vs.


 GEORGETOWN UNIVERSITY and
 CHRISTOPHER AUGOSTINI, formerly Senior
 Vice President and Chief Administrative Officer
 of Georgetown University,

             Defendants.



       WHEREAS, by Order dated January 8, 2019, this Court granted Defendants’ Motion to

Dismiss, noting on the Docket Sheet, “This case is closed.” (Dkt. 36.);

       WHEREAS, by Order dated May 29, 2019, this Court denied Plaintiffs’ Motion Seeking

Leave to File Plaintiffs’ First Amended Complaint. The Court stated: “This case remains

closed.” (Dkt. 43.);

       WHEREAS, Plaintiffs filed their Notice of Appeal on June 27, 2019. (Dkt. 45.); and

       WHEREAS, on May 18, 2021, there was filed in this Court the Mandate of the United

States Court of Appeal for the District of Columbia Circuit. The Judgment stated: “ORDERED

and ADJUDGED that the District Court’s denial of appellants’ motion for leave to amend their
          Case 1:18-cv-00422-RMC Document 55 Filed 09/10/21 Page 2 of 3




complaint be vacated and the case be remanded to the District Court to consider whether to grant

leave for appellants to file their proposed amended complaint, in accordance with the opinion of

the court filed herein this date.” (Dkt. 51.)

        NOW, THEREFORE, the parties hereby stipulate, subject to approval of the Court, that

this case shall be, and is, reinstated, that Plaintiffs shall file their Motion for Leave to File

Amended Complaint within forty-five (45) days of the Court’s approval of this Stipulation and

Order, and Defendants’ Response Brief shall be due twenty-one (21) days after that.

 /s/ John J. Nestico                                 /s/ Nancy G. Ross
 John J. Nestico                                     Nancy G. Ross
 SCHNEIDER WALLACE COTTRELL                          MAYER BROWN LLP
 KONECKY LLP                                         71 South Wacker Drive
 6000 Fairview Rd.                                   Chicago, IL 60606
 Charlotte, NC 28210                                 Telephone: (312) 782-0600
 Telephone: (510) 740-2946                           Facsimile: (312) 701-7711
 jnestico@schneiderwallace.com                       nross@mayerbrown.com

 Todd Schneider                                      E. Brantley Webb
 James A. Bloom                                      Colleen Campbell
 SCHNEIDER WALLACE COTTRELL                          MAYER BROWN LLP
 KONECKY LLP                                         1999 K Street, NW
 2000 Powell Street, Suite 1400                      Washington, DC 20006
 Emeryville, California 94608                        Telephone: (202) 263-3188
 Telephone: (415) 421-7100                           Facsimile: (202) 263-5257
 Facsimile: (415) 421-7105                           bwebb@mayerbrown.com
 tschneider@schneiderwallace.com                     ccampbell@mayerbrown.com
 jbloom@schneiderwallace.com

 Todd S. Collins                                     Attorneys for Defendants
 Ellen T. Noteware
 BERGER MONTAGUE PC
 1818 Market Street, Suite 3600
 Philadelphia, PA 19103
 Telephone: (215) 875-3000
 Facsimile: (215) 875-4604
 tcollins@bm.net
 enoteware@bm.net
        Case 1:18-cv-00422-RMC Document 55 Filed 09/10/21 Page 3 of 3




Eric Lechtzin
EDELSON LECHTZIN LLP
3 Terry Drive, Suite 205
Newtown, PA 18940
Telephone: (215) 867-2399
elechtzin@edelson-law.com


Attorneys for Plaintiffs
